DETAILED ACTION
In this instant application, claims 2-16 have been considered and examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 lacks antecedent basis for “the wireless signal transmitter.”
Claims 3-16 are rejected because of their dependency on the previously rejected claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hardwood (Hardwood – US 7,218,056 B1) in view of Verfuerth et al. (Verfuerth – US 2008/0007943 A1) and Walker (Walker – US 7,391,319 B1).

As to claim 2, Hardwood discloses an LED-based light, comprising:
a tubular housing (Hardwood: column 4 lines 1-8 and FIG. 2 the housing 40); 
a plurality of LEDs disposed within the housing (Hardwood: column 2 lines 55-column 3 lines 9, column 3 lines 56-67, and FIG. 1-2); 
a controller disposed within the housing (Hardwood: FIG. 1 the controller 28); 
an detector disposed within the housing (Hardwood: column 8 lines 22-34 and FIG. 1-2: Another battery power consumption strategy may include limiting power supplied to the light sources 20 as a function of the time of day. For example, if the emergency occurs during a time of day when the path of egress receives sufficient light, illumination of the lighting devices 18 may be delayed until a point in time when the illumination is likely to be insufficient. Likewise, if the emergency occurs during a time of day when there is insufficient daylight, the light sources 20 may activated and thereafter inactivated if the time of day changes to a time when sufficient ambient light is available. The lighting device 18 may include ambient light detector (not shown) to facilitate implementing a similar consumption strategy); and 
a connector arranged at an end of the housing (Hardwood: column 3 lines 47-67, column 4 lines1-8 FIG. 1 the socket 38 and FIG. 2 the end caps 44-46: Of course, the housing 36 may be configured to include any number of sizes and shapes, including those associated with fluorescent lighting fixtures and the like. FIG. 2 illustrates the lighting device 18 having a housing 40 intended to mimic fluorescent lighting fixtures with electrically conducing end caps 44 46 used in place of the threaded conductor to electrically connect the controller (not shown) to a power supply (not shown)), wherein the connector configured for physical connection to one or more sockets of the light fixture such that, when the connector is physically connected to the one or more sockets (Hardwood: FIG. 1 the socket 38 and FIG. 2 the end caps 44-46), the housing, the plurality of LEDs, the controller, and the wireless signal transmitter (Hardwood: FIG. 1 the transceiver 32) are secured in the light fixture (Hardwood: column 3 lines 47-67, column 4 lines1-8 FIG. 1 the socket 38 and FIG. 2 the end caps 44-46: Of course, the housing 36 may be configured to include any number of sizes and shapes, including those associated with fluorescent lighting fixtures and the like. FIG. 2 illustrates the lighting device 18 having a housing 40 intended to mimic fluorescent lighting fixtures with electrically conducing end caps 44 46 used in place of the threaded conductor to electrically connect the controller (not shown) to a power supply (not shown)), 
wherein the emergency detector (Hardwood: FIG. 1 the wireless devices such as smoke and heat detectors 34) is configured to: 
detect an emergency (Hardwood: column 3 lines 33-46, column 5 lines 64 – column 6 lines 6, and FIG. 1 the wireless devices 34: The wireless signals may be used by the controller 28 to control lighting operations and to communicate messages and other data to another remotely located wireless devices 34. The remotely located wireless device 34 may be a programming source used to program operation of the lighting device 18, the wireless transceiver of an adjoining lighting fixture, and or some other wireless device, such as a wireless device used to communicate emergency broadcast messages, such as from an emergency response entity, smoke detector, heat sensor, etc), and 
responsive to detecting the emergency: 
transmit an emergency signal to the controller (Hardwood: column 3 lines 33-46, column 5 lines 64 – column 6 lines 6, and FIG. 1 the wireless devices 34: The wireless signals may be used by the controller 28 to control lighting operations and to communicate messages and other data to another remotely located wireless devices 34. The remotely located wireless device 34 may be a programming source used to program operation of the lighting device 18, the wireless transceiver of an adjoining lighting fixture, and or some other wireless device, such as a wireless device used to communicate emergency broadcast messages, such as from an emergency response entity, smoke detector, heat sensor, etc.), and 
wherein the controller is operable to: 
absent receipt of the emergency signal from the emergency detector, operate the plurality of LEDs according to a normal mode for general illumination (Hardwood: column 4 lines 26- column 5 lines 43, and FIG. 1-3: The lighting device 18 may be operated in the first mode under all conditions until an emergency alert message is received such that the emergency alert message triggers the controller 28 to implement the second mode of operation), and
responsive to receiving the emergency signal from the emergency detector, operate the plurality of LEDs according to an emergency mode different from the normal mode (Hardwood: column 4 lines 26- column 6 lines 6, and FIG. 1-3: One programmable operating parameter relates to controlling the number of active light sources 20. One or more of the light sources 20, as described above, may be associated with different current traces such that the controller 28 may individually control the current provided to each current trace, and thereby, the number of active light sources 20, i.e., the inactive light sources receive no current. In this manner, during the first mode of operation a selective number of light sources 20 may be active and during the second mode of operation a different number of light sources 20 may be active).

Harwood does not explicitly disclose:
a tubular housing configured to be installable in a standard light fixture; 
the emergency detector is configured to: detect an emergency; and 
responsive to detecting the emergency: 
transmit an alarm notification to an automatic door locking system remote from the LED-based light.

However, it has been known in the art of lighting design to implement a tubular housing configured to be installable in a standard light fixture; and the emergency detector is configured to: detect an emergency, as suggested by Verfuerth, which discloses a tubular housing configured to be installable in a standard light fixture (Verfuerth: Abstract, [0037]-[0040], [0047]-[0049], and FIG. 1-5: The fixture body 66 includes lampholder harnesses 26 housed in the two raceway channels 18 at the opposite ends of the light fixture. Each lampholder harness 26 includes one or more lampholders (sockets) 28 and a lampholder harness connector 32. Each lampholder 28 may extend through a corresponding aperture 34 in a raceway 12 adjacent to the end of a reflector channel 24. In normal operation, a single fluorescent tube lamp extends between a pair of lampholders 28 at opposite ends of each reflector channel 24); and the emergency detector (Verfuerth: [0080], [0084]-[0086], FIG. 1, and FIG. 11: The light fixture can include one or more sensors to provide information about the environment in which the light fixture operates. For example, the fixture can include an ambient light sensor 120 providing an ambient light signal to the controller 80 on an ambient light signal line 122. Using the ambient light signal, the controller 80 can adjust the light output from the fixture, for example to reduce the artificial light produced by the fixture on a sunny day when ambient light provides adequate illumination, or to increase the artificial light produced by the fixture on a cloudy day when ambient light is inadequate. The sensor can be mounted directly on the light fixture, or it can be mounted elsewhere, for example as part of the incoming power cord) is configured to: detect an emergency (Verfuerth: [0080], [0084]-[0086], FIG. 1, and FIG. 11: The fixture can include a smoke detector 140 providing a smoke detector signal to the controller 80 on a smoke detector signal line 142. Using the smoke detector signal, the controller 80 can provide a local alarm, for example with a flashing light or a siren, whenever the smoke detector signal indicates the presence of a fire or smoke. Similarly, the controller 80 can provide the smoke detector signal to an external system, for example through the communicator 136, to a security office or fire department).

Therefore, in view of teachings by Hardwood and Verfuerth, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the lighting device of Hardwood to include a tubular housing configured to be installable in a standard light fixture; and the emergency detector is configured to: detect an emergency, as suggested by Verfuerth. The motivation for this is to incorporate an emergency detector into a lighting housing of a lighting fixture in order to detect an emergency event.

While the combination of Hardwood and Verfuerth discloses a method of remotely informing an emergency situation via a communicator (Verfuerth: [0080], [0084]-[0086], FIG. 1, and FIG. 11: The fixture can include a smoke detector 140 providing a smoke detector signal to the controller 80 on a smoke detector signal line 142. Using the smoke detector signal, the controller 80 can provide a local alarm, for example with a flashing light or a siren, whenever the smoke detector signal indicates the presence of a fire or smoke. Similarly, the controller 80 can provide the smoke detector signal to an external system, for example through the communicator 136, to a security office or fire department), the combination of Hardwood and Verfuerth does not explicitly discloses responsive to detecting the emergency: transmit an alarm notification to an automatic door locking system remote from the LED-based light.

However, it has been known in the art of monitoring emergency conditions to implement responsive to detecting the emergency: transmit an alarm notification to an automatic door locking system remote from the LED-based light, as suggested by Walker, which discloses responsive to detecting the emergency (Walker: column 4 lines 54-63 and FIG. 1 the sensors 120: The FACP 130 may be connected with one or more alarm annunciating devices 140 within the facility. It may receive signals from sensors 120 located within the facility to detect the occurrence of a hazardous condition, such as a fire, and take actions to warn personnel of the hazardous condition, i.e. bells, sirens, flashing lights, and fire department notifications. These sensors 120 may generally be hardwired to the FACP 130; although any method of interfacing the sensors 120 to the FACP 130 could be used without departing from the scope of the invention): transmit an alarm notification to an automatic door locking system remote from the LED-based light (Walker: column 2 lines 27-36, column 2 lines 40-56, column 5 lines 44-column 6 lines 3,  and FIG. 1: The alarm control system 300 may implement an unlock signal to cause the lock 250 of a door 160 within the facility to disengage and allow unimpeded access. When the FACP 130 receives a signal from a sensor 120 indicating that a hazardous condition is present, the FACP 130 may send an alarm signal to the central FACP interface 310).

Therefore, in view of teachings by Hardwood, Verfuerth, and Walker, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the lighting device of Hardwood and Verfuerth to include responsive to detecting the emergency: transmit an alarm notification to an automatic door locking system remote from the LED-based light, as suggested by Walker. The motivation for this is to selectively control devices in response to a detected emergency condition.
 
As to claim 3, Hardwood, Verfuerth, and Walker disclose the limitations of claim 2 further comprising the LED-based light of claim 2, wherein the emergency is at least one of smoke (Hardwood: column 3 lines 33-46, column 5 lines 64 – column 6 lines 6, and FIG. 1 the wireless devices 34: The wireless signals may be used by the controller 28 to control lighting operations and to communicate messages and other data to another remotely located wireless devices 34. The remotely located wireless device 34 may be a programming source used to program operation of the lighting device 18, the wireless transceiver of an adjoining lighting fixture, and or some other wireless device, such as a wireless device used to communicate emergency broadcast messages, such as from an emergency response entity, smoke detector, heat sensor, etc) or a fire (Verfuerth: [0080], [0084]-[0086], FIG. 1, and FIG. 11: The fixture can include a smoke detector 140 providing a smoke detector signal to the controller 80 on a smoke detector signal line 142. Using the smoke detector signal, the controller 80 can provide a local alarm, for example with a flashing light or a siren, whenever the smoke detector signal indicates the presence of a fire or smoke. Similarly, the controller 80 can provide the smoke detector signal to an external system, for example through the communicator 136, to a security office or fire department and Walker: column 4 lines 54-63 and FIG. 1 the sensors 120: The FACP 130 may be connected with one or more alarm annunciating devices 140 within the facility. It may receive signals from sensors 120 located within the facility to detect the occurrence of a hazardous condition, such as a fire, and take actions to warn personnel of the hazardous condition, i.e. bells, sirens, flashing lights, and fire department notifications. These sensors 120 may generally be hardwired to the FACP 130; although any method of interfacing the sensors 120 to the FACP 130 could be used without departing from the scope of the invention).

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hardwood (Hardwood – US 7,218,056 B1) in view of Verfuerth et al. (Verfuerth – US 2008/0007943 A1) and Walker (Walker – US 7,391,319 B1) and further in view of Sugimoto et al. (Sugimoto – US 5,689,235).

As to claim 4, Hardwood, Verfuerth, and Walker disclose the limitations of claim 2 except for the claimed limitations of  the LED-based light of claim 2, wherein the emergency is at least one of a trespasser or a door ajar.
However, it has been known in the art of monitoring emergency condition to implement the emergency is at least one of a trespasser or a door ajar, as suggested by Sugimoto, which discloses the emergency is at least one of a trespasser or a door ajar (Sugimoto: column 1 lines 55 – column 2 lines 36, column 6 lines 52-65, column 7 lines 55-63, and FIG. 1-2: the present invention according to a broad aspect thereof provides a security system which comprises a detecting means for detecting entry of a trespasser into a predetermined outdoor area or an indoor area and for generating a detection signal indicative of the entry of the trespasser; a mode setting means operable by an input operation to select one of an alert mode, in which any possible entry into the predetermined outdoor area or the indoor area is monitored, and a non-alert mode in which the possible entry into the predetermined outdoor area or the indoor area is not monitored; a control means for preferentially transmitting a warning through a telephone line upon receipt of the detection signal generated during the alert mode and for transmitting no warning during the non-alert mode; a warning means for acknowledging dispatch of the warning; and priority selector means operable when the warning is preferentially transmitted to the telephone line for switching from the preferential transmission of the warning over to a normal telephone communication by means of an input operation performed by an operator informed of the warning).
Therefore, in view of teachings by Hardwood, Verfuerth, Walker, and Sugimoto, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the lighting device of Hardwood, Verfuerth, and Walker to include the emergency is at least one of a trespasser or a door ajar, as suggested by Sugimoto. The motivation for this is to selectively monitor various conditions of an emergency.

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hardwood (Hardwood – US 7,218,056 B1) in view of Verfuerth et al. (Verfuerth – US 2008/0007943 A1) and Walker (Walker – US 7,391,319 B1) and further in view of Masone et al. (Masone – US 6,121,885).

As to claim 5, While Hardwood, Verfuerth, and Walker disclose the limitations of claim 2 further comprising the emergency detector (Verfuerth: [0080], [0084]-[0086], FIG. 1, and FIG. 11: The light fixture can include one or more sensors to provide information about the environment in which the light fixture operates. For example, the fixture can include an ambient light sensor 120 providing an ambient light signal to the controller 80 on an ambient light signal line 122. Using the ambient light signal, the controller 80 can adjust the light output from the fixture, for example to reduce the artificial light produced by the fixture on a sunny day when ambient light provides adequate illumination, or to increase the artificial light produced by the fixture on a cloudy day when ambient light is inadequate. The sensor can be mounted directly on the light fixture, or it can be mounted elsewhere, for example as part of the incoming power cord) is configured to: detect an emergency (Verfuerth: [0080], [0084]-[0086], FIG. 1, and FIG. 11: The fixture can include a smoke detector 140 providing a smoke detector signal to the controller 80 on a smoke detector signal line 142. Using the smoke detector signal, the controller 80 can provide a local alarm, for example with a flashing light or a siren, whenever the smoke detector signal indicates the presence of a fire or smoke. Similarly, the controller 80 can provide the smoke detector signal to an external system, for example through the communicator 136, to a security office or fire department) in order to activate an appropriate alerts (Hardwood: column 4 lines 26- column 6 lines 6, and FIG. 1-3: One programmable operating parameter relates to controlling the number of active light sources 20. One or more of the light sources 20, as described above, may be associated with different current traces such that the controller 28 may individually control the current provided to each current trace, and thereby, the number of active light sources 20, i.e., the inactive light sources receive no current. In this manner, during the first mode of operation a selective number of light sources 20 may be active and during the second mode of operation a different number of light sources 20 may be active and Verfuerth: [0086] and FIG. 1) except for the claimed limitations of the LED-based light of claim 2, wherein the emergency is weather emergency.
However it has been known in the art of emergency sensing device to implement the emergency is weather emergency, as suggested by Masone, which discloses the emergency is weather emergency (Masone: Abstract, column 4 lines 62 – column 5 lines 50, column 6 lines 12-61, and FIG. 1 the receiver 24: The receiver 24 may also incorporate a normally closed remote alarm relay 44, which is opened when a severe weather broadcast alarm is received. This relay 44 may be wired into an alarm system incorporated in the house or structure in which the present device is installed. Such alarm systems are generally activated only when a circuit is opened, as when a door is opened or a window is broken. By providing a normally closed remote alarm relay 44, which is only opened when a severe weather warning is received by the receiver 24, the severe weather warning may be used to activate the alarm system 46 of the house or structure, thereby providing further warning for persons therein. Such remotely located and/or external alarm systems 46 may incorporate either audible or visual alarm means (strobe lights, etc.), or both, as desired).
Therefore, in view of teachings by Hardwood, Verfuerth, Walker, and Masone, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the lighting device of Hardwood, Verfuerth, and Walker to include wherein the emergency is weather emergency, as suggested by Masone. The motivation for this is to inform users severe weather occurs.

As to claim 6, Hardwood, Verfuerth, Walker, and Masone disclose the limitations of claim 5 further comprising the LED-based light of claim 5, wherein the emergency detector comprises a receiver configured to receive an emergency broadcast from a weather service, and wherein the emergency detector is configured to detect the emergency based on the emergency broadcast (Masone: Abstract, column 4 lines 62 – column 5 lines 50, column 6 lines 12-61, and FIG. 1 the receiver 24: The receiver 24 may also incorporate a normally closed remote alarm relay 44, which is opened when a severe weather broadcast alarm is received. This relay 44 may be wired into an alarm system incorporated in the house or structure in which the present device is installed. Such alarm systems are generally activated only when a circuit is opened, as when a door is opened or a window is broken. By providing a normally closed remote alarm relay 44, which is only opened when a severe weather warning is received by the receiver 24, the severe weather warning may be used to activate the alarm system 46 of the house or structure, thereby providing further warning for persons therein. Such remotely located and/or external alarm systems 46 may incorporate either audible or visual alarm means (strobe lights, etc.), or both, as desired).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hardwood (Hardwood – US 7,218,056 B1) in view of Verfuerth et al. (Verfuerth – US 2008/0007943 A1) and Walker (Walker – US 7,391,319 B1) and further in view of Roberts (Roberts – US 2009/0241390 A1).

As to claim 7, Hardwood, Verfuerth, and Walker disclose the limitations of claim 2 except for the claimed limitations of the LED-based light of claim 2, wherein according to the normal mode, the plurality of LEDs emit white light.
However, it has been known in the art of lighting control to implement wherein according to the normal mode, the plurality of LEDs emit white light, as suggested by Roberts, which discloses wherein according to the normal mode, the plurality of LEDs emit white light (Roberts: Abstract, [0019], [0050]-[0051], [0070]-[0071], [0090], FIG. 1 and FIG. 11: he solid-state light emitters 102 may be configured as individually addressable multi-color emitters that may deliver substantially white light under normal operation for general illumination. In a communication mode, the multi-color emitters may be controlled to emit red light, among others. In this manner, in addition to providing text and image based communications, color coded communications may also be provided).
Therefore, in view of teachings by Hardwood, Verfuerth, Walker, and Roberts it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the lighting device of Hardwood, Verfuerth, and Walker to include wherein according to the normal mode, the plurality of LEDs emit white light, as suggested by Roberts. The motivation for this is to selectively control lighting illumination in response to a general illumination and an emergency communication.

Claims 8-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hardwood (Hardwood – US 7,218,056 B1) in view of Verfuerth et al. (Verfuerth – US 2008/0007943 A1), Walker (Walker – US 7,391,319 B1) and Roberts (Roberts – US 2009/0241390 A1) and further in view of Pederson (Pederson – US 6,623,151 B2).

As to claim 8, Hardwood, Verfuerth, Walker, and Roberts disclose the limitations of claim 7 further comprising the LED-based light of claim 7, wherein according to the emergency mode: during a first time span, a first LED of the plurality of LEDs emits light, during a second time span, a second LED of the plurality of LEDs emits light, and during a third time span, a third LED of the plurality of LEDs emits light (Roberts: Abstract, [0019], [0050]-[0051], [0070]-[0071], [0090]-[0091], FIG. 1 and FIG. 11: solid-state lighting panels 1120B, D and F may be dynamically operated to provide a flashing sequence that is directed towards the exit 112. Some embodiments provide that solid-state lighting panel 1120B may be operated continuously while solid-state lighting panels 1120D and F may be dynamically operated to indicate the direction of the travel necessary to access the exit 1112), except for the claimed limitations of wherein the first time span partially overlaps the second time span, and wherein the second time span partially overlaps the third time span, and wherein the first LED is adjacent of the second LED, and wherein the second LED is adjacent to the third LED.
However, it has been known in the art of warning device design to implement  wherein the first time span partially overlaps the second time span, and wherein the second time span partially overlaps the third time span, and wherein the first LED is adjacent of the second LED, and wherein the second LED is adjacent to the third LED, as suggested by Pederson, which discloses according to the emergency mode: during a first time span, a first LED of the plurality of LEDs emits light, during a second time span, a second LED of the plurality of LEDs emits light, and during a third time span, a third LED of the plurality of LEDs emits light, wherein the first time span partially overlaps the second time span, and wherein the second time span partially overlaps the third time span, and wherein the first LED is adjacent of the second LED, and wherein the second LED is adjacent to the third LED (Pederson: Abstract, column 11 lines 54 – column12 lines 31: The controller 50 is used to selectively activate portions or entire columns 32, rows 34, or individual LED's 30, to illuminate any number of a plurality of visually distinct types of warning light signals at any moment; to illuminate more than one of a plurality of visually distinct types of warning light signals simultaneously at any moment; to illuminate one of a plurality of combinations or patterns of visually distinct warning light signals at any moment, or over any desired period of time, or to illuminate more than one of a plurality of combinations or patterns of visually distinct warning light signals over any desired period of time. The plurality of visually distinct warning light signals may include, but are not necessarily limited to, a strobe light signal, a pulsating light signal, an alternating light, a modulated light signal, a variable light signal, a flashing light signal, the illusion of a rotating or an oscillating light signal, a reverse character message, a sequential light signal, a random light signal, or images such as arrows, column 12 lines 52-column 13 lines19, and FIG. 9: The following algorithm may be used to provide a counterclockwise revolving light signal (FIG. 9): 1) column A is activated at 0% duty cycle (column A 0%), column B 0%, column C 0%, column D 0%, column E 0%, column F 0%, column G 0%, column H 0%, column I 0%, and column J 0%; 2) column A 25%, column B 0%, column C 0%, column D 0%, column E 0%, column F 0%, column G 0%, column H 0%, column I 0%, and column J 0%; 3) column A 50%, column B 25%, column C 0%, column D 0%, column E 0%, column F 0%, column G 0%, column H 0%, column I 0%, and column J 0%; 4) column A 75%, column B 50%, column C 25%, column D 0%, column E 0%, column F 0%, column G 0%, column H 0%, column I 0%, and column J 0%).
Therefore, in view of teachings by Hardwood, Verfuerth, Walker, Roberts, and Pederson, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the lighting device of Hardwood, Verfuerth, Walker, and Roberts to include wherein the first time span partially overlaps the second time span, and wherein the second time span partially overlaps the third time span, and wherein the first LED is adjacent of the second LED, and wherein the second LED is adjacent to the third LED, as suggested by Pederson. The motivation for this is to effectively control lighting illumination for activations of various warnings.

As to claim 9, Hardwood, Verfuerth, Walker, Roberts, and Pederson disclose the limitations of claim 8 further comprising  the LED-based light of claim 8, wherein at least one of the light emitted by the first LED, or the light emitted by the second LED, or the light emitted by the third LED is not white (Roberts: Abstract, [0019], [0050]-[0051], [0070]-[0071], [0090], FIG. 1 and FIG. 11: Some embodiments provide that solid-state lighting panel 1120B may be operated continuously while solid-state lighting panels 1120D and F may be dynamically operated to indicate the direction of the travel necessary to access the exit 1112. In some embodiments, selective ones of the solid-state lighting panels 1120A-F may be operated to provide substantially non-white light in the second mode. For example, solid-state lighting panels 1120A, C and E may be operated to emit light that includes a dominant wavelength corresponding to a red color. In some embodiments, the color of light emitted may be specific to the nature of the condition that is being communicated via the collaborative operation of the solid-state lighting panels 1120A-F).

As to claim 10, Hardwood, Verfuerth, Walker, Roberts, and Pederson disclose the limitations of claim 7 further comprising the LED-based light of claim 7, wherein according to the emergency mode:
during a first time span, a first LED of the plurality of LEDs emits light that increases in intensity from a beginning of the first time span to an end of the first time span (Pederson: Abstract, column 11 lines 54 – column12 lines 31, column 12 lines 52-column 13 lines19, and FIG. 9),
during a second time span, a second LED of the plurality of LEDs emits light that increases in intensity from a beginning of the second time span to an end of the second time span (Pederson: Abstract, column 11 lines 54 – column12 lines 31, column 12 lines 52-column 13 lines19, and FIG. 9), and
during a third time span, a third LED of the plurality of LEDs emits light that increases in intensity from a beginning of the third time span to an end of the third time span (Pederson: Abstract, column 11 lines 54 – column12 lines 31, column 12 lines 52-column 13 lines19, and FIG. 9),
wherein the first time span partially overlaps the second time span, and wherein the second time span partially overlaps the third time span (Pederson: Abstract, column 11 lines 54 – column12 lines 31, column 12 lines 52-column 13 lines19, and FIG. 9), and
wherein the first LED is adjacent of the second LED, and wherein the second LED is adjacent to the third LED (Pederson: Abstract, column 11 lines 54 – column12 lines 31: The controller 50 is used to selectively activate portions or entire columns 32, rows 34, or individual LED's 30, to illuminate any number of a plurality of visually distinct types of warning light signals at any moment; to illuminate more than one of a plurality of visually distinct types of warning light signals simultaneously at any moment; to illuminate one of a plurality of combinations or patterns of visually distinct warning light signals at any moment, or over any desired period of time, or to illuminate more than one of a plurality of combinations or patterns of visually distinct warning light signals over any desired period of time. The plurality of visually distinct warning light signals may include, but are not necessarily limited to, a strobe light signal, a pulsating light signal, an alternating light, a modulated light signal, a variable light signal, a flashing light signal, the illusion of a rotating or an oscillating light signal, a reverse character message, a sequential light signal, a random light signal, or images such as arrows, column 12 lines 52-column 13 lines19, and FIG. 9: The following algorithm may be used to provide a counterclockwise revolving light signal (FIG. 9): 1) column A is activated at 0% duty cycle (column A 0%), column B 0%, column C 0%, column D 0%, column E 0%, column F 0%, column G 0%, column H 0%, column I 0%, and column J 0%; 2) column A 25%, column B 0%, column C 0%, column D 0%, column E 0%, column F 0%, column G 0%, column H 0%, column I 0%, and column J 0%; 3) column A 50%, column B 25%, column C 0%, column D 0%, column E 0%, column F 0%, column G 0%, column H 0%, column I 0%, and column J 0%; 4) column A 75%, column B 50%, column C 25%, column D 0%, column E 0%, column F 0%, column G 0%, column H 0%, column I 0%, and column J 0%).

As to claim 11, Hardwood, Verfuerth, Walker, Roberts, and Pederson disclose the limitations of claim 9 further comprising the LED-based light of claim 9, wherein at least one of the light emitted by the first LED, or the light emitted by the second LED, or the light emitted by the third LED is not white (Roberts: Abstract, [0019], [0050]-[0051], [0070]-[0071], [0090], FIG. 1 and FIG. 11: Some embodiments provide that solid-state lighting panel 1120B may be operated continuously while solid-state lighting panels 1120D and F may be dynamically operated to indicate the direction of the travel necessary to access the exit 1112. In some embodiments, selective ones of the solid-state lighting panels 1120A-F may be operated to provide substantially non-white light in the second mode. For example, solid-state lighting panels 1120A, C and E may be operated to emit light that includes a dominant wavelength corresponding to a red color. In some embodiments, the color of light emitted may be specific to the nature of the condition that is being communicated via the collaborative operation of the solid-state lighting panels 1120A-F).

As to claim 12, Hardwood, Verfuerth, Walker, Roberts, and Pederson disclose the limitations of claim 7 further comprising the LED-based light of claim 7, wherein according to the emergency mode:
the plurality of LEDs emit light sequentially according to a first line from a first end of the LED-based light to a center of the LED-based light (Pederson: Abstract, column 11 lines 54 – column12 lines 31: The controller 50 is used to selectively activate portions or entire columns 32, rows 34, or individual LED's 30, to illuminate any number of a plurality of visually distinct types of warning light signals at any moment; to illuminate more than one of a plurality of visually distinct types of warning light signals simultaneously at any moment; to illuminate one of a plurality of combinations or patterns of visually distinct warning light signals at any moment, or over any desired period of time, or to illuminate more than one of a plurality of combinations or patterns of visually distinct warning light signals over any desired period of time. The plurality of visually distinct warning light signals may include, but are not necessarily limited to, a strobe light signal, a pulsating light signal, an alternating light, a modulated light signal, a variable light signal, a flashing light signal, the illusion of a rotating or an oscillating light signal, a reverse character message, a sequential light signal, a random light signal, or images such as arrows, column 12 lines 52-column 14 lines19, and FIG. 9: A second embodiment of controller 50 provides a means for activating LED's 30 individually to allow for greater flexibility in the type of warning light signal created. This embodiment of the invention is capable of displaying information in different colors or patterns. Depending on the size of the display, it may be necessary to scroll the symbols or characters across the display to accommodate for a larger visual appearance. It is envisioned that the mirror image of patterns, symbols, or characters could be displayed making the message easily readable by drivers viewing the signal in a rear view mirror. It is also envisioned that the warning light signal could display arrows indicating a direction a vehicle is to travel or other images as shown in FIG. 2. In addition, combinations of warning signal lights, direction arrows, and other information carrying signals or images, may be displayed simultaneously by the invention), and
the plurality of LEDs emit light sequentially according to a second line from a second end of the LED-based light to the center of the LED-based light (Pederson: Abstract, column 11 lines 54 – column12 lines 31: The controller 50 is used to selectively activate portions or entire columns 32, rows 34, or individual LED's 30, to illuminate any number of a plurality of visually distinct types of warning light signals at any moment; to illuminate more than one of a plurality of visually distinct types of warning light signals simultaneously at any moment; to illuminate one of a plurality of combinations or patterns of visually distinct warning light signals at any moment, or over any desired period of time, or to illuminate more than one of a plurality of combinations or patterns of visually distinct warning light signals over any desired period of time. The plurality of visually distinct warning light signals may include, but are not necessarily limited to, a strobe light signal, a pulsating light signal, an alternating light, a modulated light signal, a variable light signal, a flashing light signal, the illusion of a rotating or an oscillating light signal, a reverse character message, a sequential light signal, a random light signal, or images such as arrows, column 12 lines 52 - column 14 lines 19, and FIG. 9: The following algorithm may be used to provide a counterclockwise revolving light signal (FIG. 9): 1) column A is activated at 0% duty cycle (column A 0%), column B 0%, column C 0%, column D 0%, column E 0%, column F 0%, column G 0%, column H 0%, column I 0%, and column J 0%; 2) column A 25%, column B 0%, column C 0%, column D 0%, column E 0%, column F 0%, column G 0%, column H 0%, column I 0%, and column J 0%; 3) column A 50%, column B 25%, column C 0%, column D 0%, column E 0%, column F 0%, column G 0%, column H 0%, column I 0%, and column J 0%; 4) column A 75%, column B 50%, column C 25%, column D 0%, column E 0%, column F 0%, column G 0%, column H 0%, column I 0%, and column J 0%).

Claims 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hardwood (Hardwood – US 7,218,056 B1) in view of Verfuerth et al. (Verfuerth – US 2008/0007943 A1) and Walker (Walker – US 7,391,319 B1) and further in view of Siikonen et al. (Siikonen – US 2008/0196978 A1).

As to claim 13, Hardwood, Verfuerth, and Walker disclose the limitations of claim 2 further comprising the LED-based light of claim 2, wherein the emergency detector is configured to, responsive to detecting the emergency, transmit a second alarm notification to an emergency response center remote from the LED-based light (Verfuerth: [0080], [0084]-[0086], FIG. 1, and FIG. 11: The fixture can include a smoke detector 140 providing a smoke detector signal to the controller 80 on a smoke detector signal line 142. Using the smoke detector signal, the controller 80 can provide a local alarm, for example with a flashing light or a siren, whenever the smoke detector signal indicates the presence of a fire or smoke. Similarly, the controller 80 can provide the smoke detector signal to an external system, for example through the communicator 136, to a security office or fire department), except for the claimed limitations of wherein second alarm notification comprises an indication of a location of the emergency.
However, it has been known in the art of emergency monitor to implement wherein second alarm notification comprises an indication of a location of the emergency, as suggested by Siikonen, which discloses second alarm notification comprises an indication of a location of the emergency (Siikonen: Abstract, [0026], [0030], and IFG. 1: The information provided by the smoke sensors and temperature sensors can be utilized in the monitoring center and emergency mode can be activated when these sensors issue an alarm automatically or manually by the personnel of the monitoring center. The sensors also provide floor-specific information about the location of the emergency and this can be utilized in deciding about the evacuation mode).
Therefore, in view of teachings by Hardwood, Verfuerth, Walker, and Siikonen, it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the lighting device of Hardwood, Verfuerth, and Walker to include wherein second alarm notification comprises an indication of a location of the emergency, as suggested by Siikonen. The motivation for this is to determine a location of a detected emergency event in order to provide appropriate rescue plan.

As to claim 14, Hardwood, Verfuerth, Walker, and Siikonen disclose the limitations of claim 13 further comprising the LED-based light of claim 13, wherein the emergency response center is at least one of a fire station or a medical facility (Verfuerth: [0080], [0084]-[0086], FIG. 1, and FIG. 11: The fixture can include a smoke detector 140 providing a smoke detector signal to the controller 80 on a smoke detector signal line 142. Using the smoke detector signal, the controller 80 can provide a local alarm, for example with a flashing light or a siren, whenever the smoke detector signal indicates the presence of a fire or smoke. Similarly, the controller 80 can provide the smoke detector signal to an external system, for example through the communicator 136, to a security office or fire department).

As to claim 15, Hardwood, Verfuerth, Walker, and Siikonen disclose the limitations of claim 13 further comprising the LED-based light of claim 13, wherein the indication of the location of the emergency comprises an indication of a floor of a building (Siikonen: Abstract, [0026], [0030], and IFG. 1: The information provided by the smoke sensors and temperature sensors can be utilized in the monitoring center and emergency mode can be activated when these sensors issue an alarm automatically or manually by the personnel of the monitoring center. The sensors also provide floor-specific information about the location of the emergency and this can be utilized in deciding about the evacuation mode).

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hardwood (Hardwood – US 7,218,056 B1) in view of Verfuerth et al. (Verfuerth – US 2008/0007943 A1) and Walker (Walker – US 7,391,319 B1) and further in view of Recker et al. (Recker – US 2007/0229250 A1).

As to claim 16, Hardwood, Verfuerth, and Walker disclose the limitations of claim 2 except for the claimed limitations of the LED-based light of claim 2, wherein the LED-based light comprises a wireless transmitter disposed within the housing, and wherein the emergency detector is configured to transmit the alarm notification using the wireless transmitter.
However, it has been known in the art of lighting device design to implement wherein the LED-based light comprises a wireless transmitter disposed within the housing, and wherein the emergency detector is configured to transmit the alarm notification using the wireless transmitter, as suggested by Recker, which discloses wherein the LED-based light (Recker: FIG. 7 the wireless lighting module 702) comprises a wireless transmitter (Recker: FIG. 7 the interface component 704) disposed within the housing (Recker: [0050]-[0052], FIG. 1 and FIG. 7: the interface component 704 can wirelessly transmit data (e.g., feedback, related to a current and/or anticipated future state, . . . ) to a remote device and/or sensor. By way of another example, the interface component 704 can wirelessly communicate with an interface component of a disparate wireless lighting module to enable coordinated operation between more than one wireless lighting module. Following this example, an input can be retransmitted within a network of wireless lighting modules, where the network of lighting modules can be dispersed within a geographic area), and wherein the emergency detector is configured to transmit the alarm notification using the wireless transmitter (Recker: [0050]-[0052], FIG. 1 and FIG. 7: the interface component 704 can receive an input from a disparate device (e.g., the remote control 500 of FIG. 5, the sensor 610 of FIG. 6, . . . ). The interface component 704 can provide various adaptors, connectors, channels, communication paths, etc. to enable interaction with the disparate device).
Therefore, in view of teachings by Hardwood, Verfuerth, Walker, and Recker it would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to implement in the lighting device of Hardwood, Verfuerth, and Walker to include wherein the LED-based light comprises a wireless transmitter disposed within the housing, and wherein the emergency detector is configured to transmit the alarm notification using the wireless transmitter, as suggested by Recker. The motivation for this is to selectively control lighting illuminations in network of lighting modules within a geographic area.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Cavalcanti et al., US 2015/0002292 A1, discloses emergency response and tracking using lighting networks.
Park et al., US 8,510,033 B2, discloses indoor navigation method and system using illumination lamps.
Buschmann et al., US 2004/0075572 A1, discloses method and apparatus for marking an escape route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684